___________

                                    No. 95-2499
                                    ___________


Rick Eugene Impola,                      *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *       [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                      Submitted:    March 25, 1996

                           Filed:   March 27, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Rick Eugene Impola appeals the District Court's1 denial of his 28
U.S.C. § 2255 (1994) motion to vacate, set aside, or correct his sentence.
We affirm.


     Impola pleaded guilty to conspiring to manufacture marijuana in
violation of 21 U.S.C. § 846 (1994).     On direct appeal, this Court affirmed
his sixty-month sentence.      United States v. Impola, No. 94-1183, 1994 WL
279282 (8th Cir. June 24, 1994) (per curiam).        Impola filed this section
2255 motion, alleging that his criminal conviction constituted double
jeopardy because of a previous civil forfeiture, and that his counsel was
constitutionally ineffective for failing to raise the double jeopardy
argument.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
     The District Court's decision that the Double Jeopardy Clause did not
apply was a legal determination, which this Court reviews de novo, see
United States v. Clementi, 70 F.3d 997, 999 (8th Cir. 1995), and as
Impola's section 2255 motion was denied without an evidentiary hearing,
this Court should affirm only if the motion, files, and record conclusively
show Impola was not entitled to relief, see United States v. Duke, 50 F.3d
571, 576 (8th Cir.), cert. denied, 116 S. Ct. 224 (1995).


     Impola's argument is foreclosed by this Court's recent decision in
United States v. Smith, 75 F.3d 382, 385-86 (8th Cir. 1996) (holding
defendant not subjected to double jeopardy where civil forfeiture and
criminal prosecution were merely different aspects of "single, coordinated
prosecution").    The government initiated the civil forfeiture proceeding
and the criminal prosecution "at, or very close to, the same time."        Id.
at 386.      Furthermore, the civil forfeiture complaint and supporting
affidavit made reference to the other events for which Impola was indicted;
and a co-defendant was indicted for the events that led to the civil
forfeiture   of   Impola's   residence.     See id. (finding   most   important
consideration "is whether the government pursued its remedies against the
defendant concurrently or filed a second action after it was dissatisfied
with its initial attempt to prosecute a particular crime"; this Court asks
"common-sense questions," including "whether there is some evidence of
coordination of the two matters that connects them in an obvious way").
As Impola was not subjected to double jeopardy, his counsel was not
ineffective.


     Accordingly, the judgment of the District Court is affirmed.




                                      -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-